Exhibit 99.1 News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business Editors: Entree Gold Expands Lordsburg Copper-Gold System VANCOUVER, April 30 /CNW/ - Entree Gold Inc. (TSX:ETG; NYSE Amex:EGI; Frankfurt:EKA - "Entree" or the "Company") has expanded its Lordsburg copper-gold discovery in New Mexico, intersecting significant intervals of porphyry-style copper-gold mineralization in three additional holes. Of particular note, a near surface intersection in hole EG-L-09-006 returned potentially economic grades of 0.2% Cu and 0.2 g/t Au over 118 metres (390 feet). Three additional core holes totaling 1,214 metres (3,980 feet) have been completed on the porphyry zone discovered in late 2008. The initial intersection (hole EG-L-08-002) returned 310 metres (1,015 feet) of porphyry-style mineralization averaging 0.14% Cu and 0.08 g/t Au (refer to news release dated January 15, 2009). The exploration program to date has consisted of diamond drilling, detailed geological mapping and soil geochemical sampling. The zone of surface alteration and anomalous geochemistry now exceeds 1.2 kilometres (3,940 feet) in length and 600 metres (1,970 feet) in width. Within this zone, drilling has confirmed sub-surface mineralization over a 300 x 400 metre area. Potassic alteration and sulphide-quartz veining are associated with feldspar porphyry intrusives cutting andesitic volcanics. Mineralization appears best developed in the contact area between the porphyry and volcanics, where it is hosted in part by an intrusive breccia. All four holes drilled within this zone, including previously reported results from hole EG-L-08-002, have encountered near surface porphyry-style copper-gold mineralization (see table below). This confirms the presence of extensive, previously unrecognized, porphyry-style mineralization in the Lordsburg District. While showing many attributes of typical porphyry mineralization, the Lordsburg intersections are unusually gold-rich in comparison to other porphyry deposits in the southwest USA. The Cu (%) to Au (g/t) ratio at Lordsburg is close to 1:1. << Interval Length Cu Au Hole No. (m) (m) (%) (g/t) EG-L-08-002 156.0 - 466.0 310.0 0.14 0.08 EG-L-09-005 0 - 134.0 134.0 0.13 0.12 EG-L-09-006 11.2 - 130.0 118.8 0.20 0.20 EG-L-09-007 6.0 - 152.0 146.0 0.13 0.16 >> Follow-up drilling is planned to define the full extent of near-surface mineralization, better characterize structural controls and test other parts of the system for higher-grade mineralization. Lindsay Bottomer, P.Geo., who is a qualified person as defined by NI 43-101, has reviewed the technical information contained in this news release. ABOUT ENTREE GOLD INC. Entree Gold Inc. is a Canadian mineral exploration company focused on the worldwide exploration and development of gold and copper prospects. In North America, the Company is exploring for porphyry-related copper systems in the southwest USA under agreements with Empirical Discovery LLC. The Company is a large landholder in Mongolia, where it holds three exploration licenses comprising the 179,590 hectare Lookout Hill property.
